SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 333-138111 KINGDOM KONCRETE, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-5587756 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4232 E. Interstate 30, Rockwall, Texas 75087 (Address of principal executive offices) (972) 771-4205 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [ X ]. As of May 7, 2010, there were 5,471,900 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis or Plan of Operation 13 PART II OTHER INFORMATION Item 1 Legal Proceedings 15 Item 2 Changes in Securities 15 Item 3 Default upon Senior Securities 15 Item 4 Submission of Matters to a Vote of Security Holders 18 Item 5 Other Information 15 Item 6 Exhibits and Reports on Form 8-K 15 2 KINGDOM KONCRETE, INC. Consolidated Balance Sheets As of March 31, 2010 and December 31, 2009 As of March 31, 2010 (Unaudited) As of December 31, 2009 (Audited) Assets Current Assets Cash and Cash Equivalents $ $ Inventory Total Current Assets Fixed Assets: Equipment Leasehold Improvements Office Equipment Less: Accumulated Depreciation ) ) Total Fixed Assets Total Assets $ $ Liabilities and Shareholders’ Equity Current Liabilities Accounts Payable – Related Party $ $ Accounts Payable Accrued Expenses Due to Shareholder Total Current Liabilities Total Liabilities Shareholders’ Equity: Preferred stock, $.001 par value, 20,000,000 shares authorized, -0- shares issued and outstanding 0 0 Common stock, $.001 par value, 50,000,000 shares authorized, 5,471,900 and 5,471,900 shares issued and outstanding,respectively Additional Paid In Capital Retained Earnings (Deficit) ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 3 KINGDOM KONCRETE, INC. Consolidated Statements of Operations For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Three Months Ended March 31, March 31, Revenue $ $ Cost of Sales Gross Profit Operating Expenses: Depreciation and Amortization General and Administrative Total Operating Expenses Net Operating Loss ) ) Other Income (Expense) Interest Income 8 79 Interest Expense - ) Total Other Income (Expense) 8 Net Loss $ ) $ ) Basic and Diluted Earnings (Loss) per share $ $ Weighted Average Shares Outstanding: Basic and Diluted The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 4 KINGDOM KONCRETE, INC. Consolidated Statement of Shareholders' Equity For the Three Months Ended March 31, 2010 (Unaudited) and the Year Ended December 31, 2009 (Audited) Additional Common Paid-in Accumulated Shares ParValue Capital Deficit Totals Stockholders’ Equity at January 1, 2009 $ $ $ ) $ Issuance of Common Stockfor Cash 30 Net Loss ) ) Stockholders’ Equity at December 31, 2009 $ $ $ ) Net Loss ) ) Stockholders’ Equity at March 31, 2010 $ $ $ ) $ The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 5 KINGDOM KONCRETE, INC. Consolidated Statements of Cash Flows For theThree Months Ended March 31, 2010 and 2009 (Unaudited) Three Months Ended March 31, 2010 Three Months Ended March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net deficit to cash used by operating activities: Depreciation and amortization Change in assets and liabilities: (Increase) Decrease in inventory 87 ) (Increase) in other assets 0 ) (Decrease) in accounts payable 0 ) (Decrease) in accrued expenses ) ) CASH FLOWS (USED) IN OPERATING ACTIVITIES ) ) CASH FLOWS (USED) IN INVESTING ACTIVITIES 0 0 CASH FLOWS FROM FINANCING ACTIVITIES Payments on equipment note payable 0 ) Paymentson amounts due to shareholder ) ) CASH FLOWS PROVIDED (USED) BY FINANCING ACTIVITIES ) ) NET INCREASE (DECREASE) IN CASH ) ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ 0 $ Income taxes paid $ 0 $ 0 The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 6 KINGDOM KONCRETE, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 NOTE 1 – NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Nature of Activities, History and Organization: Kingdom Koncrete, Inc. (the “Company”) operates a ‘carry and go’ concrete business. The Company is located in Rockwall, Texas and was incorporated on August 22, 2006 under the laws of the State of Nevada. Kingdom Koncrete Inc. is the parent company of Kingdom Concrete, Inc. (“Kingdom Texas”), a company incorporated under the laws of the State of Texas. Kingdom Texas was established in 2003 and for the past four years has been operating a single facility in Texas. On August 22, 2006, Kingdom Koncrete, Inc. ("Koncrete Nevada"), a private holding company established under the laws of Nevada, was formed in order to acquire 100% of the outstanding common stock of Kingdom Texas.On June 30, 2006, Koncrete Nevada issued 5,000,000 shares of common stock in exchange for a 100% equity interest in Kingdom Texas.As a result of the share exchange, Kingdom Texas became the wholly owned subsidiary of Koncrete Nevada.As a result, the shareholders of Kingdom Texas owned a majority of the voting stock of Koncrete Nevada.The transaction was regarded as a reverse merger whereby Kingdom Texas was considered to be the accounting acquirer as its shareholders retained control of Koncrete Nevada after the exchange, although Koncrete Nevada is the legal parent company.The share exchange was treated as a recapitalization of Koncrete Nevada.As such, Kingdom Texas (and its historical financial statements) is the continuing entity for financial reporting purposes. The financial statements have been prepared as if Koncrete Nevada had always been the reporting company and, on the share exchange date, changed its name and reorganized its capital stock. Unaudited Interim Financial Statements: The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States and applicable Securities and Exchange Commission (“SEC”) regulations for interim financial information. These financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) necessary to present fairly the balance sheets, statements of operations and statements of cash flows for the periods presented in accordance with accounting principles generally accepted in the United States. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to SEC rules and regulations. It is presumed that users of this interim financial information have read or have access to the audited financial statements and footnote disclosure for the preceding fiscal year contained in the Company’s Annual Report on Form 10-K. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Significant Accounting Policies: The Company’s management selects accounting principles generally accepted in the United States of America and adopts methods for their application.The application of accounting principles requires the estimating, matching and timing of revenue and expense. It is also necessary for management to determine, measure and allocate resources and obligations within the financial process according to those principles.The accounting policies used conform to generally accepted accounting principles which have been consistently applied in the preparation of these financial statements. The financial statements and notes are representations of the Company’s management which is responsible for their integrity and objectivity. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud.The Company's system of internalaccounting control is designed to assure, among other items, that1) recordedtransactionsare valid;2) validtransactionsare recorded;and3) transactionsarerecorded in the properperiod in a timelymanner to produce financialstatements which present fairly the financialcondition,results of operationsand cashflows of theCompanyfor therespectiveperiodsbeing presented. Management believes that all adjustments necessary for a fair statement of the results of the three months ended March 31, 2010 and 2009 have been made. 7 FASB Accounting Standards Codification: In June 2009, the Financial Accounting Standards Board (“FASB”) issued new guidance concerning the organization of authoritative guidance under U.S. Generally Accepted Accounting Principles (“GAAP”). This new guidance created the FASB Accounting Standards Codification (“Codification”).The Codification has become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. The Codification became effective for the Company in its quarter ended September 30, 2009. As the Codification is not intended to change or alter existing U.S. GAAP, it did not have any impact on the Company’s consolidated financial statements. On its effective date, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative. Basis of Presentation: The Company prepares its financial statements on the accrual basis of accounting.All intercompany balance and transactions are eliminated.Investments in subsidiaries are reported using the equity method. Reclassification: Certain prior year amounts have been reclassified in the consolidated balance sheets, consolidated statements of operations and consolidated statements of cash flows to conform to current period presentation.These reclassifications were not material to the consolidated financial statements and had no effect on net earnings reported for any period. Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Recently Issued Accounting Pronouncements: The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. Cash and Cash Equivalents: Cash and cash equivalents includes cash in banks with original maturities of three months or less and are stated at cost which approximates market value, which in the opinion of management, are subject to an insignificant risk of loss in value. Inventory: Inventory is comprised of gravel, the primary raw material used to make concrete. The Company uses the weighted average method for inventory tracking and valuation and calculates inventory at each month end. Inventory is stated at the lower of cost or market value. Revenue Recognition: The Company recognizes revenue from the sale of products in accordance with ASC 605-15 “Revenue Recognition”, (formerly Staff Accounting Bulletin No. 104, "Revenue Recognition in Financial Statements" ("SAB 104").Revenue will be recognized only when all of the following criteria have been met. 1. Persuasive evidence of an arrangement exists; 2. Ownership and all risks of loss have been transferred to buyer, which is generally upon shipment; 3. The price is fixed and determinable; and 4. Collectability is reasonably assured. Revenue is recorded net any of sales taxes charged to customers. 8 Cost of Goods Sold: Cost of goods sold consists primarily of gravel, which is used to make concrete. Due to large space requirements, the Company orders gravel approximately every four to six weeks and expenses all purchases when made. At each month end, the Company approximates the amount of gravel remaining and includes it as inventory based upon the weighted average method. Income Taxes: The Company has adopted ASC 740-10 “Income Taxes” (formerly SFAS No. 109), which requires the use of the liability method in the computation of income tax expense and the current and deferred income taxes payable. Advertising: Advertising costs are expensed as incurred.These expenses were $500 and $2,222 for the three months ended March 31, 2010 and 2009, respectively. Property and Equipment: Property and equipment are stated at cost less accumulated depreciation. Major renewals and improvements are capitalized; minor replacements, maintenance and repairs are charged to current operations. Depreciation is computed by applying the straight-line method over the estimated useful lives which are generally five to seven years. Earnings per Share: Earnings per share (basic) is calculated by dividing the net income (loss) by the weighted average number of common shares outstanding for the period covered.As the Company has no potentially dilutive securities, fully diluted earnings per share is identical to earnings per share (basic). Comprehensive Income: ASC 220 “Comprehensive Income”, (formerly SFAS No. 130 “Reporting Comprehensive Income”), establishes standards for reporting and display of comprehensive income and its components in a full set of general purpose financial statements.For the quarters ended March 31, 2010 and 2009, the Company had no items of other comprehensive income.Therefore, the net loss equals the comprehensive loss for the periods then ended. Fair Value of Financial Instruments: In accordance with the reporting requirements of ASC 820, “Fair Value Measurements” (formerly SFAS No. 157, Disclosures About Fair Value of FinancialInstruments”),the Companycalculates the fair value of its assets andliabilities which qualify as financialinstrumentsunder this statement and includes this additional information in the notes to the financial statementswhen the fair value is differentthan thecarryingvalue of those financial instruments. At March 31, 2010, the Company did not have any financial instruments other than cash. 9 NOTE 2 – FIXED ASSETS Fixed assets at March 31, 2010 and December 31, 2009 are as follows: March 31, December 31, Equipment $ $ Office Equipment Leasehold Improvements Less: Accumulated Depreciation (145,516 ) (141,733 ) Total Fixed Assets $ $ Depreciation expense for the three month periods ended March 31, 2010 and 2009 was $3,783 and $4,500,respectively. NOTE 3 – EQUITY The Company is authorized to issue 50,000,000 common shares at a par value of $0.001 per share.These shares have full voting rights. The Company converted $15,000 of advances into 30,000 shares of common stock during 2009.No shares have been issued during the three months ended March 31, 2010. At March 31, 2010 there were 5,471,900 common shares outstanding .There are no stock option plans or outstanding warrants as of March 31, 2010. NOTE 4 – INCOME TAXES The Company has adopted ASC 740-10 “Income Taxes” (formerly SFAS No. 109), which requires the use of the liability method in the computation of income tax expense and the current and deferred income taxes payable (deferred tax liability) or benefit (deferred tax asset).Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The cumulative tax effect at the expected tax rate of 25% of significant items comprising the Company’s net deferred tax amounts as of March 31, 2010 and December 31, 2009 are as follows: Deferred tax asset related to: March 31, December 31, Prior Year $ $ Tax Benefit for Current Period Net Operating Loss Carryforward Less: Valuation Allowance ) ) Net Deferred Tax Asset $ 0 $ 0 The cumulative net operating loss carry-forward is approximately $246,634 at March 31, 2010 and $232,972 at December 31, 2009, and will expire in the years 2025 through 2030.The realization of deferred tax benefits is contingent upon future earnings, therefore, the net deferred tax asset has been fully reserved at March 31, 2010 and December 31, 2009. 10 NOTE 5 – DUE TO SHAREHOLDER The Company is obligated to a shareholder for funds advanced to the Company for start up expenses and working capital.The advances are unsecured and are to be paid back as the Company has available funds to do so.No interest rate or payback schedule has been established.There has been no interest paid or imputed on these advances.The balance at March 31, 2010 and December 31, 2009 was $66,656 and $67,656 respectively. NOTE 6 – COMMITMENTS AND CONTINGENCIES The Organization leases an office and operational facilities on a month to month basis. Rent expense was $3,450 and $3,250 for the three months ended March 31, 2010 and 2009, respectively. NOTE 7 – FINANCIAL CONDITION AND GOING CONCERN Kingdom Koncrete, Inc. has an accumulated deficit through March 31, 2010 totaling about $246,634 and had negative working capital of $12,800.Because of this accumulated loss, Kingdom Koncrete, Inc. will require additional working capital to develop its business operations.Kingdom Koncrete, Inc. intends to raise additional working capital either through private placements, public offerings, bank financing and/or shareholder funding.There are no assurances that Kingdom Koncrete, Inc. will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through either private placement, public offerings, bank financing and/or shareholder funding necessary to support Kingdom Koncrete, Inc.'s working capital requirements. To the extent that funds generated from any private placements, public offerings, bank financing and/or shareholder funding are insufficient, Kingdom Koncrete, Inc. will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to Kingdom Koncrete, Inc.If adequate working capital is not available Kingdom Koncrete, Inc. may not be able to continue its operations. Management believes that the efforts it has made to promote its business will continue for the foreseeable future.These conditions raise substantial doubt about Kingdom Koncrete, Inc.'s ability to continue as a going concern.The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should Kingdom Koncrete, Inc. be unable to continue as a going concern. 11 NOTE 8 – RECENT ACCOUNTING PRONOUNCEMENTS The FASB has recently issued the following guidance: SFAS No. 166: "Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140", which was codified into ASC 860, which was effective for the Company as of January 1, 2010. SFAS No. 167: "Accounting for Transfers of Financial Assets", which was codified into ASC 810-10, which was be effective for the Company as of January 1, 2010. FSP No. FAS 107-1 and APB 28-1:“Interim Disclosures about Fair Value of Financial Instruments”, which was codified into ASC 825. FSP No. FAS 115-2 and FAS 124-2:“Recognition and Presentation of Other-Than-Temporary Impairments”, which was codified into ASC 320-10-65-4. FSP No. FAS 157-4: “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly”, which was codified into ASC 820-10-65-4. Management has reviewed these new standards and believes that they will have no material impact on the financial statements of the Company. NOTE 9 – SUBSEQUENT EVENTS In May 2009, the FASB issued ASC 855-10, “Subsequent Events”, (formerly SFAS No. 165, “Subsequent Events,” which establishes general standards for accounting for and disclosure of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued. The pronouncement requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date, whether that date represents the date the financial statements were issued or were available to be issued.In conjunction with the preparation of these financial statements, an evaluation of subsequent events was performed through April 29, 2010, which is the date the financial statements were issued.No reportable subsequent events were noted. 12 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS General The first quarter of 2010 has been a difficult one as the slow economy coupled with the cold and wet winter that we experienced in North Texas had a significant impact on our business.Sales are down 35% or about $10,700 and the projection for Q2 has not spiked upward as North Texas continues to experience unseasonally cool temperatures. Employees We currently employ one employee, the President, who is not compensated. RESULTS FOR THE QUARTER ENDED March 31, 2010 Our quarter ended on March 31, 2010.Any reference to the end of the fiscal quarter refers to the end of the first quarter for the period discussed herein. REVENUE.Revenue for the three months ended March 31, 2010 was $19,267 compared to $29,931 for the three month period ended March 31, 2009.The reduction in revenue is primarily due to the slow economy and the cool and wet weather North Texas has experienced so far in 2010. GROSS PROFIT.Gross profit for the three months ended March 31, 2010 was $8,629 compared to $15,733 for the three months ended March 31, 2009.Margins deteriorated in the quarter ended March 31, 2010 versus 2009 from 52.6% to 44.8%.The reduction is due to sales mix (batch sizes – larger batch sizes have a lower margin). OPERATING EXPENSES. Total operating expenses for the three months ended March 31, 2010 were $22,299 compared to $27,338 for the three months ended March 31, 2009. The decrease is attributed to contract services and professional fees of about $5,000 as 2009 saw increased consulting services. NET INCOME (LOSS). Net loss for the three months March 31, 2010 was $13,662 compared to a net loss of $11,676 for the three month period ended March 31, 2009.The expenses reduction mentioned above partially off-set the reduced sales and lwer margins. LIQUIDITY AND CAPITAL RESOURCES. Kingdom Koncrete filed on Form SB-1, a registration statement with the U.S. Securities & Exchange Commission in order to raise funds to develop their business. The registration statement became effective in July 2007 and Kingdom Koncrete has raised funds under that registration statement at $0.50 per share. As of March 31, 2010, Kingdom Koncrete has raised $209,950 by selling 419,900 shares. In addition to the preceding, the Company plans for liquidity needs on a short term and long term basis as follows: Short Term Liquidity: The company relies on funding operations through operating cash flows.Whenever the Company is unable to achieve this objective (at March 31, 2010 and 2009 Net Cash Used by Operating Activities were $10,462 and $13,790 respectively) it relies on the President to advance the Company working capital.As of March 31, 2010 and December 31, 2009 the President has advanced the Company $66,656 and $67,656. 13 Long Term Liquidity: The long term liquidity needs of the Company are projected to be met primarily through the cash flow provided by operations. As discussed above Net Cash Used by Operating Activities was negative for the three months ended March 31, 2010 and for the year ended December 31, 2009.The Company continues to cut costs where it can and will look to other sources of liquidity, like shareholder advances or bank loans, to support the business long-term. Capital Resources In September 2003, the Company entered into a loan agreement that has a term of six years, ending August 2009.The general purpose of the loan agreement was to purchase the concrete batch plant that the company owns and uses in daily operations.As of March 31, 2010 the Company owes $0, under this loan agreement as the loan was paid in-full, within terms, during the three months ended September 30, 2009. With the limited operating history of our Company we have noticed a slight seasonal trend with increased business in the spring / summer and a fall off during the colder part of the year.Due to the recession, we do not expect 2010 to be a typical year.At the beginning of the year we are off to a slow start, and anticipate lower year-over-year revenues for 2010 versus 2009. We do not expect any significant change to our equity or debt structure and do not anticipate entering into any off-balance sheet arrangements. Material Changes in Financial Condition WORKING CAPITAL: Working Capital decreased by about $10,251 to ($12,800) since December 31, 2009.This reduction is due to the decrease in cash of $11,500 since December 31, 2009.This reduction in cash was partially a decrease in current liabilities of about $1,700. SHAREHOLDERS’ EQUITY: Shareholders’ Equity decreased by $13,700 due to the net loss in the three months ended March 31, 2010. Item 3: Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules13a-15(e) and 15d-15(e)) as of March 31, 2010.This evaluation was accomplished under the supervision and with the participation of our chief executive officer / principal executive officer, and chief financial officer / principal financial officer who concluded that our disclosure controls and procedures are not effective. Based upon an evaluation conducted for the period ended March 31, 2010, our Chief Executive and Chief Financial Officer as of March 31, 2010 and as of the date of this Report, has concluded that as of the end of the periods covered by this report, we have identified the following material weakness of our internal controls: · Reliance upon independent financial reporting consultants for review of critical accountingareas and disclosures and material non-standard transaction. · Lack of sufficient accounting staff which results in a lack of segregation of duties necessary for a good system of internal control. In order to remedy our existing internal control deficiencies, as our finances allow, we will hire additional accounting staff. Changes in Internal Controls over Financial Reporting We have not yet made any changes in our internal controls over financial reporting that occurred during the period covered bythis report on Form 10-Q that has materially affected, or is reasonably likely tomaterially affect, our internal control over financial reporting. 14 PART II Items No. 1, 2, 3, 4, 5 - Not Applicable. Item No. 6 - Exhibits and Reports on Form 8-K (a)None (b)Exhibits Exhibit Number Name of Exhibit Certification of Chief Executive Officer, pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer, pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer, pursuant to 18 United States Code Section 1350, as enacted by Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Kingdom Koncrete, Inc. By /s/ Edward Stevens Edward Stevens, Chief Executive Officer andChief Financial Officer Date: May 7, 2010 15
